—Order, Supreme Court, New York County (Karla Moskowitz, J.), entered on or about April 23, 1992, which granted defendant-respon*753dent Stihl’s motion for an order precluding defendant-appellant All American from offering evidence at trial unless All American complied with Stihl’s discovery demands within thirty days of the date of decision, unanimously affirmed, without costs. Appeal from order of said court and Justice entered July 2, 1992, which denied All American’s motion to resettle, unanimously dismissed as nonappealable, without costs.
An order denying a motion to resettle is nonappealable (Matter of Balboa Ins. Co. [Herbin], 50 AD2d 526), and thus defendant All American’s appeal from the July 1992 order is dismissed.
All American’s argument that the conditional preclusion order has been satisfied is not properly before this Court since the IAS Court has not yet considered it. There is no support in the record for All American’s contention that the order contemplates total evidentiary preclusion or that the necessary factual prerequisite therefor is insurmountable in this case, and we do not reach this contention. Concur—Ellerin, J. P., Ross, Asch, Rubin and Williams, JJ.